Exhibit 10.1

 

QUIDEL CORPORATION
(formerly Monoclonal Antibodies, Inc.)

 

1983 EMPLOYEE STOCK PURCHASE PLAN
(As Amended)

 

        The following constitute the provisions of the 1983 Employee Stock
Purchase Plan (herein called the “Plan”) of Quidel Corporation, a Delaware
corporation (herein called the “Company”).

 

        1.    Purpose.    The purpose of the Plan is to provide employees of the
Company and its Designated Subsidiaries with an opportunity to purchase Common
Stock of the Company through accumulated payroll deductions. It is the intention
of the Company to have the Plan qualify as an “Employee Stock Purchase Plan”
under Section 423 of the Internal Revenue Code of 1986, as amended. The
provisions of the Plan shall, accordingly, be construed so as to extend and
limit participation in a manner consistent with the requirements of that section
of the Code.

 

        2.    Definitions.

 

        (a)   “Board” shall mean the Board of Directors of the Company.

 

        (b)   “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

        (c)   “Common Stock” shall mean the Common Stock, no par value, of the
Company.

 

        (d)   “Company” shall mean Quidel Corporation, a Delaware corporation.

 

        (e)   “Compensation” shall mean all regular straight time earnings,
payments or overtime, shift premium, incentive compensation, incentive payments,
bonuses and commissions (except to the extent that the exclusion of any such
items for all participants is specifically directed by the Board or its
committee).

 

        (f)    “Designated Subsidiaries” shall mean the Subsidiaries which have
been designated by the Board from time to time in its sole discretion as
eligible to participate in the Plan.

 

        (g)   “Employee” shall mean any person, including an officer, who is
customarily employed for at least twenty (20) hours per week and more than five
(5) months in a calendar year by the Company or one of its Designated
Subsidiaries.

 

        (h)   “Exercise Date” shall mean the last day of each offering period of
the Plan.

 

        (i)    “Offering Date” shall mean the first day of each offering period
of the Plan.

 

        (j)    “Plan” shall mean this Employee Stock Purchase Plan.

 

--------------------------------------------------------------------------------


 

        (k)   “Subsidiary” shall mean a corporation, domestic or foreign, of
which not less than 50% of the voting shares are held by the Company or a
Subsidiary, whether or not such corporation flow exists or is hereafter
organized or acquired by the Company or a Subsidiary.

 

        3.    Eligibility.

 

        (a)   Any Employee as defined in paragraph 2 who shall be employed by
the Company on the date his participation in the Plan is effective shall be
eligible to participate in the Plan, subject to limitations imposed by
Section 423(b) of the Code.

 

        (b)   Any provisions of the Plan to the contrary notwithstanding, no
Employee shall be granted an option under the Plan (i) if, immediately after the
grant, such Employee (or any other person whose stock would be attributed to
such Employee pursuant to Section 425(d) of the Code) would own stock and/or
hold outstanding options to purchase stock possessing five percent (5%) or more
of the total combined voting power or value of all classes of stock of the
Company or of any subsidiary of the Company, or (ii) which permits his rights to
purchase stock under all employee stock purchase plans of the Company and its
subsidiaries to accrue at a rate which exceeds Twenty Five Thousand Dollars
($25,000) of fair market value of such stock (determined at the time such option
is granted) for each calendar year in which such option is outstanding at any
time.

 

        4.    Offering Periods.    The Plan shall be implemented by one offering
during each six month period of the Plan, commencing on or about, and continuing
thereafter until terminated in accordance with paragraph 19 hereof. The Board of
Directors of the Company shall have the power to change the duration of offering
periods with respect to future offerings without stockholder approval if such
change is announced at least fifteen (15) days prior to the scheduled beginning
at the first offering period to be affected.

 

        5.    Participation.

 

        (a)   An eligible Employee may become a participant in the Plan by
completing a subscription agreement authorizing payroll deduction on the form
provided by the Company and filing it with the Company’s payroll office prior to
the applicable Offering Date, unless a later time for filing the subscription
agreement is set by the Board for all eligible employees with respect to a given
offering.

 

        (b)   Payroll deductions for a participant shall commence on the first
payroll following the Offering Date and shall end on the Exercise Date of the
offering to which such authorization is applicable, unless sooner terminated by
the participant as provided in paragraph 10.

 

        6.    Payroll Deductions.

 

        (a)   At the time a participant files his subscription agreement, he
shall elect to have payroll deductions made on each payday during the offering
period in an amount not exceeding ten percent (10%) of the Compensation which he
received on the payday immediately preceding the Offering Date, and the
aggregate of such payroll deductions during the offering period shall not exceed
ten percent (10%) of his aggregate Compensation during said offering period.

 

        (b)   All payroll deductions made by a participant shall be credited to
his account under the Plan. A participant may not make any additional payments
into such account.

 

--------------------------------------------------------------------------------


 

        (c)   A participant may discontinue his participation in the Plan as
provided in paragraph 10, or may lower, but not increase, the rate of his
payroll deductions during the offering period by completing or filing with the
Company a new authorization for payroll deduction. The change in rate shall be
effective fifteen (15) days following the Company’s receipt of the new
authorization.

 

        7.    Grant of Option.

 

        (a)   On the Offering Date of each six month offering period, each
eligible Employee participating in the Plan shall be granted an option to
purchase (at the per share option price) up to a number of shares of the
Company’s Common Stock determined by dividing such Employee’s payroll deductions
to be accumulated during such offering period (not to exceed an amount equal to
ten percent (10%) of his Compensation as of the date of the commencement of the
applicable offering period) by eighty-five percent (85%) of the fair market
value of a share of the Company’s Common Stock on the Offering Date, subject to
the limitations set forth in Section 3(b) and 12 hereof. Fair market value of a
share of the Company’s Common Stock shall be determined as provided in
Section 7(b) herein. Notwithstanding the foregoing, no employee shall be granted
an option to purchase more than 5,000 shares of the Company’s Common Stock
during any six-month offering period.

 

        (b)   The option price per share of the shares offered in a given
offering period shall be the lower of: (i) 85% of the fair market value of a
share of the Common Stock of the Company on the Offering Date; or (ii) 85% of
the fair market value of a share of the Common Stock of the Company on the
Exercise Date. The fair market value of the Company’s Common Stock on a given
date shall be the mean of the reported bid and asked prices for that date except
that the fair market value on the Offering Date of the initial offering period
shall be the initial public offering price.

 

        8.    Exercise of Option.    Unless a participant withdraws from the
Plan as provided in paragraph 10, his option for the purchase of shares will be
exercised automatically on the Exercise Date of the offering period, and the
maximum number of full shares subject to option will be purchased for him at the
applicable option price with the accumulated payroll deductions in his account.
If the total amount of payroll deductions for a participant during the offering
period exceeds the purchase price of such shares as determined in Section 7(a),
such excess amount will be refunded to the participant.

 

        9.    Delivery.    As promptly as practicable after the Exercise Date of
each offering, the Company shall arrange the delivery to each participant, as
appropriate, of a certificate representing the shares purchased upon exercise of
his option. Any cash remaining to the credit of a participant’s account under
the Plan after a purchase by him of shares at the termination of each offering
period, or which is insufficient to purchase a full share of Common Stock of the
Company, shall be returned to said participant.

 

        10.    Withdrawal; Termination of Employment.

 

        (a)   A participant may withdraw all but not less than all the payroll
deductions credited to his account under the Plan at any time prior to the
Exercise Date of the offering period by giving written notice to the Company.
All of the participant’s payroll deductions credited to his account will be paid
to him promptly after receipt of his notice of withdrawal and his option for the
current period will be automatically terminated, and no further payroll
deductions for the purchase of shares will be made during the offering period.

 

        (b)   Upon termination of the participant’s employment prior to the
Exercise Date of the offering period for any reason, including retirement or
death, the payroll deductions credited to his account will be

 

--------------------------------------------------------------------------------


 

returned to him or, in the case of his death, to the person or persons entitled
thereto under paragraph 14, and his option will be automatically terminated.

 

        (c)   in the event an Employee fails to remain in the continuous employ
of the Company for at least twenty (20) hours per week during the offering
period in which the employee is a participant, he will be deemed to have elected
to withdraw from the Plan and the payroll deductions credited to his account
will be returned to him and his option terminated.

 

        (d)   A participant’s withdrawal from an offering will not have any
effect upon his eligibility to participate in a succeeding offering or in any
similar plan which may hereafter be adopted by the Company.

 

        11.    Interest.    No interest shall accrue on the payroll deductions
of a participant in the Plan.

 

        12.    Stock.

 

        (a)   The maximum number of shares of the Company’s Common Stock that
shall be made available for sale under the Plan shall be 1,000,000 shares,
subject to adjustment upon changes in capitalization of the Company as provided
in paragraph 18. If the total number of shares which would otherwise be subject
to options granted pursuant to Section 7(a) hereof on the Offering Date of an
offering period exceeds the number of shares then available under the Plan
(after deduction of all shares for which options have been exercised or are then
outstanding), the Company shall make a pro rata allocation of the shares
remaining available for option grant in as uniform a manner as shall be
practicable and as it shall determine to be equitable. In such event, the
Company shall give written notice of such reduction of the number of shares
subject to the option to each Employee affected thereby and shall similarly
reduce the rate of payroll deductions, if necessary.

 

        (b)   The participant will have no interest or voting right in shares
covered by his option until such option has been exercised.

 

        (c)   Shares to be delivered to a participant under the Plan will be
registered in the name of the participant or in the name of the participant and
his spouse.

 

        13.    Administration.    The Plan shall be administered by the Board of
Directors of the Company or a committee appointed by the Board. The
administration, interpretation or application of the Plan by the Board or its
committee shall be final, conclusive and binding upon all participants. Members
of the Board who are eligible Employees are permitted to participate in the
Plan, provided that:

 

        (a)   Members of the Board who are eligible to participate in the Plan
may not vote on any matter affecting the administration of the Plan or the grant
of any option pursuant to the Plan.

 

        (b)   If a Committee is established to administer the Plan, no member of
the Board who is eligible to participate in the Plan may be a member of the
Committee.

 

        14.    Designation of Beneficiary.

 

        (a)   A participant may file a written designation of a beneficiary who
is to receive any shares and cash, if any, from the participant’s account under
the Plan in the event of such participant’s death subsequent to the end of the
offering period but prior to delivery to him of such shares and cash. In

 

--------------------------------------------------------------------------------


 

addition, a participant may file a written designation of a beneficiary who is
to receive any cash from the participant’s account under the Plan in the event
of such participant’s death prior to the Exercise Date of the offering period.

 

        (b)   Such designation of beneficiary may be changed by the participant
at any time by written notice. In the event of the death of a participant and in
the absence of a beneficiary validly designated under the Plan who is living at
the time of such participant’s death, the Company shall deliver such shares
and/or cash to the executor or administrator of the estate of the participant,
or if no such executor or administrator has been appointed (to the knowledge of
the Company), the Company, in its discretion, may deliver such shares and/or
cash to the spouse or to any one or more dependents or relatives of the
participant, or if no spouse, dependent or relative is known to the Company,
then to such other person as the Company may designate.

 

        15.    Transferability.    Neither payroll deductions credited to a
participant’s account nor any rights with regard to the exercise of an option or
to receive shares under the Plan may be assigned, transferred, pledged or
otherwise disposed of in any way (other than by will, the laws of descent and
distribution or as provided in paragraph 14 hereof) by the participant. Any such
attempt at assignment, transfer, pledge or other disposition shall be without
effect, except that the Company may treat such act as an election to withdraw
funds in accordance with paragraph 10.

 

        16.    Use of Funds.    All payroll deductions received or held by the
Company under the Plan may be used by the Company for any corporate purpose, and
the Company shall not be obligated to segregate such payroll deductions.

 

        17.    Reports.    Individual accounts will be maintained for each
participant in the Plan. Statements of account will be given to participating
Employees semi-annually promptly following the Exercise Date, which statements
will set forth the amounts of payroll deductions, the per share purchase price,
the number of shares purchased and the remaining cash balance, if any.

 

        18.    Adjustments Upon Changes in Capitalization.    Subject to any
required action by the stockholders of the Company, the number of shares of
Common Stock covered by each option under the Plan which has not yet been
exercised and the number of shares of Common Stock which have been authorized
for issuance under the Plan but have not yet been placed under option
(collectively, the “Reserves”), as well as the price per share of Common Stock
covered by each option under the Plan which has not yet been exercised, shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a stock split or the payment of a stock
dividend (but only on the Common Stock) or any other increase or decrease in the
number of shares of Common Stock effected without receipt of consideration by
the Company; provided, however, that conversion of any convertible securities of
the Company shall not be deemed to have been “effected without receipt of
consideration”. Such adjustment shall be made by the Board, whose determination
in that respect shall be final, binding and conclusive. Except as expressly
provided herein, no issue by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of Common Stock subject to an option.

 

        The Board may, if it so determines in the exercise of its sole
discretion, also make provision for adjusting the Reserves, as well as the price
per share of Common Stock covered by each outstanding option, in the event that
the Company effects one or more reorganizations, recapitalizations, rights
offerings or other increases or reductions of shares of its outstanding Common
Stock, and in the event of the Company being consolidated with or merged into
any other corporation.

 

--------------------------------------------------------------------------------


 

        19.    Amendment or Termination.    The Board of Directors of the
Company may at any time terminate or amend the Plan. No such termination can
affect options previously granted, nor may an amendment make any change in any
option theretofore granted which adversely affects the rights of any
participant, nor may an amendment be made without prior approval of the
stockholders of the Company if such amendment would:

 

        (a)   increase the number of shares that may be issued under the Plan;

 

        (b)   Permit payroll deductions at a rate in excess of ten percent (10%)
of the participant’s Compensation;

 

        (c)   Modify the requirements concerning which employees (or class of
employees) are eligible for participation in the Plan; or

 

        (d)   Materially increase the benefits which may accrue to participants
under the Plan.

 

        20.    Notices.    All notices or other communications by a participant
to the Company under or in connection with the Plan shall be deemed to have been
duly given when received in the form specified by the Company at the location,
or by the person, designated by the Company for the receipt thereof.

 

        21.    Stockholder Approval.    Continuance of the Plan shall be subject
to approval by the stockholders of the Company within twelve months before or
after the date the Plan is adopted. If such share- holder approval is obtained
at a duly held stockholders’ meeting, it may be obtained by the affirmative vote
of the holders of a majority of the outstanding shares of the Company present or
represented and entitled to vote thereon, which approval shall be:

 

        (a)   (1) solicited substantially in accordance with Section 14(a) of
the Securities Act of 1934, as amended (the “Act”) and the rules and regulations
promulgated thereunder, or (2) solicited after the Company has furnished in
writing to the holders entitled to vote substantially the same information
concerning the Plan as that which would be required by the rules and regulations
in effect under Section 14(a) of the Act at the time such information is
furnished; and

 

        (b)   obtained at or prior to the first annual meeting of stockholders
held subsequent to the first registration of Common Stock under Section 12 of
the Act.

 

        In the case of approval by written consent, it must be obtained by the
unanimous written consent of all stockholders of the Company.

 

        22.    Conditions Upon Issuance of Shares.    Shares shall not be issued
with respect to an option unless the exercise of such option and the issuance
and delivery of such shares pursuant thereto shall comply with all applicable
provisions of law, domestic or foreign, including, without limitation, the
Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as
amended, the rules and regulations promulgated thereunder, and the requirements
of any stock exchange upon which the shares may then be listed, and shall be
further subject to the approval of counsel for the Company with respect to such
compliance.

 

        As a condition to the exercise of an option, the Company may require the
person exercising such option to represent and war rant at the time of any such
exercise that the shares are being purchased only for investment and without any
present intention to sell or distribute such shares if, in the opinion of

 

--------------------------------------------------------------------------------


 

counsel for the Company, such a representation is required by any of the
aforementioned applicable provisions of law.

 

--------------------------------------------------------------------------------